Exhibit 10.05b

PRAXAIR, INC.

SUPPLEMENTAL RETIREMENT INCOME PLAN B

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2007)



--------------------------------------------------------------------------------

PRAXAIR, INC.

SUPPLEMENTAL RETIREMENT INCOME PLAN B

General

This Supplemental Retirement Income Plan B (the “Plan”) is maintained by
Praxair, Inc. (the “Corporation”), is completely separate from the Praxair
Pension Plan (the “Pension Plan”), and is not funded or qualified for special
tax treatment under the Internal Revenue Code of 1986, as amended (the “Code”).
Prior to the effective date of this amendment and restatement, the Plan was
known as the Praxair, Inc. Supplemental Retirement Income Plan. Effective with
this amendment and restatement, the Plan is hereby renamed the Praxair, Inc.
Supplemental Retirement Income Plan B.

The purpose of this Plan is to provide a retirement benefit which, when combined
with the benefit provided by the Pension Plan, the Praxair, Inc. Equalization
Benefit Plan (the “EBP”) and the Praxair, Inc. Supplemental Retirement Income
Plan A (the “SRIP A”), equals the retirement benefit which would be provided by
the Pension Plan if (a) average monthly compensation included (i) deferred
variable compensation payments awarded under designated incentive compensation
plans and (ii) base salary deferred under the Compensation Deferral Program,
(b) all variable compensation payments, whether deferred or not, were averaged
separately from base compensation, and (c) the limitations of Code Sections
401(a)(17) and 415 were not applied. Employees eligible to receive benefits
under this Plan are referred to herein as “Participants.” At its inception, this
Plan assumed the liabilities under the Equalization Benefit Plan for
Participants of the Retirement Program Plan for Employees of Union Carbide
Corporation and its Participating Subsidiary Companies, with respect to
employees of the Corporation.

 

2



--------------------------------------------------------------------------------

This Plan operates in conjunction with the Pension Plan, the EBP, and the SRIP A
to provide retirement benefits to Participants. Each of these four plans must be
read together in the following order to determine the total Praxair retirement
benefit payable to, or on behalf of, a Participant:

 

  •  

Praxair Pension Plan

 

  •  

Praxair, Inc. Equalization Benefit Plan

 

  •  

Praxair, Inc. Supplemental Retirement Income Plan A

 

  •  

Praxair, Inc. Supplemental Retirement Income Plan B

In no event shall any benefit payable to or on behalf of a Participant under
this Plan duplicate the benefit payable to or on behalf of such Participant
under the Pension Plan, the EBP and/or the SRIP A.

This Plan has been amended and restated in its entirety effective as of
December 31, 2007.

ARTICLE I

SRIP B Benefits

Beginning as of January 1, 2002, each Participant shall be designated as either
an Account-Based Participant or a Traditional-Design Participant. This
designation shall be consistent with such Participant’s method of benefit
accrual under the Pension Plan.

Any Participant in the Pension Plan, or such Participant’s surviving spouse or
beneficiary, shall be entitled to a benefit, payable hereunder in accordance
with this Plan, calculated under either A or B below (referred to herein as the
“SRIP B Benefit”).

A. Amount of SRIP B Benefit for Traditional-Design Participants.

Section 1. The SRIP B Benefit hereunder payable to a Traditional-Design
Participant or his or her surviving spouse shall be equal to the excess of
(a) minus (b), if any, determined as of termination of employment, where (a) and
(b) are defined as follows:

(a) equals the amount of such Participant’s or surviving spouse’s annual benefit
under the Pension Plan computed under the provisions of the Pension Plan (but
subject to the provisions of Section 2 and 3 of this Article I) without regard
to the limitations of Code Sections 415 and 401(a)(17); and

 

3



--------------------------------------------------------------------------------

(b) equals the amount of such Participant’s or surviving spouse’s annual benefit
payable under the Pension Plan, the EBP and the SRIP A.

Section 2. The amount of monthly SRIP B Benefit payable to an eligible
Participant shall be computed by using the applicable formula provided in
Article V of the Pension Plan except that average monthly compensation shall for
this purpose be equal to an amount determined under Section A.3 of this Article
I, and shall be determined without regard to the limitation of Code
Section 401(a)(17).

Section 3. A Participant’s average monthly compensation shall be computed by
determining the sum of the following amounts:

 

  (i) the larger of:

(I) 1/36 of base salary related to the three full calendar years in which such
salary was largest during the 10 full calendar years next preceding the date of
death or retirement, or

(II) 1/36 of base salary for the 36 full calendar months next preceding the date
of death or retirement; provided that for purposes of this calculation the base
salary received in any calendar month within the third preceding calendar year
shall be the total base salary received in such year divided by the number of
months worked in such year; and

 

4



--------------------------------------------------------------------------------

  (ii) 1/36 of the Participant’s Variable Compensation Payments related to the
three full calendar years in which such Variable Compensation Payments were the
largest during the 10 full calendar years next preceding the date of death or
retirement provided that the calendar years in which the Participant was hired
or terminated employment shall each be considered a full calendar year for the
purposes of this clause (ii).

For purposes of the above calculation, a Variable Compensation Payment will be
related to the calendar year in which a Participant performed the services for
which the Variable Compensation Payment was paid irrespective of the calendar
year in which the Variable Compensation Payment was awarded or paid.

For purposes of the above calculation, the amount of base salary received in any
calendar month will be calculated in the same manner in which average monthly
compensation used to compute pension benefits under the Pension Plan is
calculated (determined without regard to Incentive Compensation as defined
therein).

For purposes of the above calculation, “base salary” shall include any base
salary deferred by a Participant pursuant to the terms of the Praxair
Compensation Deferral Program, or any successor plan, in the calendar year in
which it would otherwise have been paid to the Participant.

For purposes of the above calculations, where a Participant has less than three
full calendar years of service recognized under the Plan, (i)(I) will

 

5



--------------------------------------------------------------------------------

substitute 1/24 for 1/36 if there are two full calendar years of service and
1/12 for 1/36 if there is only one full calendar year of service. In addition,
(i)(II) and (ii) will utilize the actual number of months of service, if less
than 36, as the denominator in the fraction.

Section 4. If the SRIP B Benefit payable to a Participant under this Plan
commences in the form of an annuity before the award to such Participant of a
Variable Compensation Payment (whether or not paid) which may be used to
determine average monthly compensation under Section 3 of this Article I, the
monthly amount of SRIP B Benefit payable hereunder shall be recalculated after
such Variable Compensation Payment is awarded (whether or not paid). The monthly
amount of any additional SRIP B Benefit resulting from said recalculation shall
be paid commencing in or before the third calendar month after the month in
which such Variable Compensation Payment is awarded (provided that the first
monthly payment of such recalculated SRIP B Benefit shall be adjusted (without
interest) to reflect any prior underpayment of SRIP B Benefit resulting from the
fact that such Variable Compensation Payment was not included in the initial
calculation of SRIP B Benefit), or if earlier, with the lump sum payment
described in Article III.

Section 5. For purposes of calculating the amount of a Participant’s SRIP B
Benefit pursuant to Section A.1 of this Article I, the amount of a Participant’s
monthly retirement income and monthly pension under the Pension Plan, the EBP
and the SRIP A shall be determined without any adjustment on account of (i) a
survivor’s benefit or (ii) an election to receive level retirement income.

 

6



--------------------------------------------------------------------------------

B. Amount of SRIP B Benefit for Account-Based Participants.

Section 1. A notional account shall be maintained for any Participant who is an
Account-Based Participant. This account shall consist of:

 

  (a) such Participant’s net accrued benefit under this Plan as of December 31,
2001 (if any), converted to a lump sum actuarial equivalent as described in
Article VI of the Pension Plan, plus

 

  (b) annual credits as described in Sections B.2 and B.3, below, plus

 

  (c) interest as described in Section B.4, below.

Section 2. An annual credit shall be made to the account equal to the excess of
(i) the amount which would have been credited to such Participant’s account
under the Pension Plan pursuant to Article VI of the Pension Plan except that
annual compensation shall for this purpose be equal to an amount determined
under Section B.3 of this Article I, over (ii) the amount credited to such
Participant’s account under the Pension Plan pursuant to Article VI of the
Pension Plan, the EBP and the SRIP A.

Section 3. Annual compensation shall be determined under the rules of the
Pension Plan, but subject to the following additional considerations: (i) it
shall be determined without regard to the limitation of Code Section 401(a)(17);
(ii) for purposes of the above calculation, a Variable Compensation Payment will
be related to the calendar year in which a Participant performed the services
for which the Variable Compensation Payment was paid irrespective of the
calendar year in which the Variable Compensation Payment was awarded or paid;
and (iii) for purposes of the above calculation, compensation shall include any
base salary deferred by a Participant pursuant to the terms of the any Praxair
Compensation Deferral Program, or any successor plan, in the calendar year in
which it would otherwise have been paid to the Participant.

 

7



--------------------------------------------------------------------------------

Section 4. The account will be credited with annual interest at the same rate as
Account-Based Accounts under the Pension Plan.

C. Provisions Common to All Participants.

(a) If a Participant satisfies the requirements for a survivor’s benefit, the
amount of SRIP B Benefit which such Participant would otherwise have received
shall be reduced by applying the same factor used in the Pension Plan in
connection with survivor’s benefits.

(b) The amount of SRIP B Benefit payable to the eligible survivor of a
Participant shall be calculated in the same manner that such survivor’s benefit
is calculated under the Pension Plan.

(c) With respect to any SRIP B Benefit hereunder payable to a “spouse,” the
determination of whether a person constitutes an eligible spouse shall be made
under the same criteria as apply under the Pension Plan.

(d) For all Participants with respect to whom assets and liabilities were
transferred to the Pension Plan from the Union Carbide Corporation Retirement
Program Plan, Variable Compensation Payment and salary shall include variable
compensation payments and salary received from Union Carbide Corporation and
previously recognized under Union Carbide Corporation’s Retirement Program Plan
or its Supplemental Retirement Income Plan.

(e) “Variable Compensation Payment” as used in this Plan means those annual
variable compensation payments payable (regardless of whether or not deferred)
under (i) the Praxair, Inc. Variable Compensation Plan, or any successor plan,
(ii) the Praxair, Inc. Mid-Management Variable Compensation Plan, or any
successor plan, or (iii) any other variable compensation plan designated by the
Committee.

 

8



--------------------------------------------------------------------------------

(f) In addition to the foregoing, the amount of a Participant’s SRIP B Benefit
shall be inclusive of any additional non-qualified retirement benefits resulting
from individual agreements entered into between the Corporation and the
Participant. Notwithstanding any provision in this Plan to the contrary, in the
event of any conflict between the terms of this Plan and the terms of any such
individual agreement, the terms of such individual agreement shall control

ARTICLE II

Vesting

Section 1. Except as otherwise provided herein, a Participant will be vested in
such Participant’s right to receive SRIP B Benefits under the Plan in the same
manner and to the same extent as provided under the Pension Plan.

ARTICLE III

Benefit Payment

Section 1. For Traditional-Design Participants, payments shall be made as
follows:

(a) For Traditional-Design Participants who terminate employment at a time when
they would be immediately eligible to commence a benefit under the Pension Plan,
a single life annuity (or a 50% joint and survivor annuity for such Participants
who are married at the time of their termination of employment) will commence to
be paid as of the first of the month coincident with or next following such
termination, and a lump sum payment of all remaining SRIP B Benefits due
hereunder shall be made on or about July 1 of the year immediately following the
year of such termination (the year of termination is hereinafter referred to as
the

 

9



--------------------------------------------------------------------------------

“Termination Year”). Where such Participant has commenced a 50% joint and
survivor annuity, and such Participant’s spouse dies during the annuity payment
period, the Participant’s SRIP B Benefit will be increased to eliminate the cost
of the survivor benefit. Notwithstanding the foregoing, if such Participant is a
Specified Employee (as such term is defined in Code Section 409A) no annuity
benefits shall be paid during the six month period after the Participant’s
termination of employment (the “Delay Period”), and at the conclusion of the
Delay Period any annuity benefits which would otherwise have been paid during
the Delay Period shall be paid in a single sum which shall include interest at
the interest rate used for determining Actuarial Equivalence, as then in effect
under the Pension Plan. Annuity benefits shall then commence and continue until
a lump sum payment is due pursuant to the first sentence of this paragraph.

(b) For Traditional-Design Participants who terminate employment at a time when
they would not be immediately eligible to commence a benefit under the Pension
Plan, a lump sum payment of all SRIP B Benefits due hereunder, (taking into
account the value of the 50% joint and survivor form of benefit if the
Participant is married at the time of termination of employment), shall be made
on or about July 1 of the year immediately following the Termination Year. If
such Participant’s spouse dies prior to the date of such lump sum payment, the
Participant’s SRIP B Benefit shall not be reduced to reflect the cost of the
survivor benefit.

(c) Lump sum payments shall be calculated using a discount rate equal to the 10
year Aaa municipal bond rate as published by Moody’s or a similar rating service
for the third month prior to the month payments commence.

 

10



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, a Traditional-Design Participant described in
Article III, Section 1(a) may elect to receive a lump sum payment of such
Participant’s remaining unpaid SRIP B Benefits in January of the year following
the Termination Year, provided that such election must either:

(i) be made during 2007 by a Participant who terminates employment in 2007, and
relate to a lump sum benefit otherwise not scheduled to be paid in 2007; or

(ii) be made during 2008 by a Participant who terminates employment on or after
January 1, 2008 but before July 1, 2008, and relate to a lump sum benefit
otherwise not scheduled to be paid in 2008.

(e) Notwithstanding any provision of this Plan to the contrary, a
Traditional-Design Participant (or the surviving spouse of such Participant) who
terminated employment prior to January 1, 2009 and who has not previously
commenced payment of his or her vested SRIP B Benefit, shall receive a lump sum
payment of all vested SRIP B Benefits due hereunder (taking into account the
value of the 50% joint and survivor form of benefit, if applicable) as soon as
administratively practicable after January 1, 2009, but in no event later than
December 31, 2009.

Section 2. (a) For Account-Based Participants who terminate employment on or
after November 1 of a year and prior to May 1 of the following year, a lump sum
of their SRIP B Benefit shall be paid on or about July 1 of that following year.
For Account-Based Participants who terminate employment on or after May 1 and
prior to November 1 of a year, a lump sum of their SRIP B Benefit shall be paid
on or about January 1 of the following year. (By way of example, an
Account-Based Participant who terminates employment in December, 2008, and an
Account-Based Participant who terminates employment in April, 2009, would each
receive a lump sum in July, 2009. An Account-Based Participant who terminates
employment in June, 2009, would receive a lump sum in January, 2010.)
Notwithstanding the foregoing, if such Participant is a Specified Employee (as
such term is defined in Code Section 409A) no payment shall be made until the
later of the date determined above and the date which is six months after the
Participant’s termination of employment.

 

11



--------------------------------------------------------------------------------

(b) Such lump sum payment shall be calculated utilizing the factors described
for lump sum payments under Section 5.7(b) (or any successor provision governing
calculations of Account-Based lump sums) of the Pension Plan.

(c) Notwithstanding any provision of this Plan to the contrary, an Account-Based
Participant (or the surviving spouse of such Participant) who terminated
employment prior to January 1, 2009 and who has not previously commenced payment
of his or her vested SRIP B Benefit, shall receive a lump sum payment of all
vested SRIP B Benefits due hereunder (taking into account the value of the 50%
joint and survivor form of benefit, if applicable) as soon as administratively
practicable after January 1, 2009, but in no event later than December 31, 2009.

Section 3. In the event of a Change in Control, all SRIP B Benefits not yet paid
under this Plan shall become immediately vested and shall be paid in a lump sum
payment, calculated as otherwise described herein, as soon as administratively
possible following the date of such Change in Control, but no later than 90 days
after such date. For this purpose, Change in Control shall mean the occurrence
of any one of the following events with respect to the Corporation:

(a) during a 12-month period, a majority of the individuals who constitute the
Corporation’s Board of Directors are replaced by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election;

(b) any one person, or more than one person acting as a group, becomes owner as
defined in Section 318(a) of the Internal Revenue Code of 1986 (the “Code”) (or
has become

 

12



--------------------------------------------------------------------------------

owner during the 12-month period ending on the date of the most recent
acquisition by such person or group), of stock of the Corporation possessing 30
percent or more of the total voting power of the stock of the Corporation;
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Corporation or any of its subsidiaries, (B) by any employee benefit
plan sponsored or maintained by the Corporation or any of its subsidiaries, or
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities.

(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Corporation that have a
total gross fair market value equal to or more than 80 percent of the total
gross fair market value of all of the assets of the Corporation immediately
prior to such acquisition(s); provided, however, that a transfer of assets by
the Corporation is not treated as a Change in Control if the assets are
transferred to: (A) a shareholder of the Corporation (immediately before the
asset transfer) in exchange for or with respect to its stock; (B) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Corporation; (C) a person, or more than one person acting
as a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all outstanding stock of the Corporation; or (D) an
entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in the previous subsection
(C). For purposes of this paragraph, (1) gross fair market value means the value
of the assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets, and
(2) a person’s status is determined immediately after the transfer of the
assets.

 

13



--------------------------------------------------------------------------------

(d) any one person, or more than one person acting as a group, becomes owner, as
defined in Section 318(a) of the Code, of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of stock of the
Corporation; provided, however, that if any one person or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of stock of the Corporation, the acquisition
of additional stock by the same person is not considered to cause a Change in
Control. This paragraph applies only when there is a transfer of stock of the
Corporation (or issuance of stock of the Corporation) and stock in the
Corporation remains outstanding after the transaction.

For purposes of this definition of Change in Control:

(i) a “person” shall be as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act; and

(ii) persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction with the Corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in the corporation
prior to the transaction giving rise to the Change in Control and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the Corporation at the same time, or as a result of the same public offering.

 

14



--------------------------------------------------------------------------------

Section 4. In the event of a domestic relations order requiring the partition of
a Participant’s SRIP B Benefit, the benefit assigned to an alternate payee shall
be paid out in a single lump sum, at the time indicated in such an order
accepted by the Corporation, calculated as described in Section 1 or 2 of this
Article III, as applicable.

Section 5. Any SRIP B Benefit hereunder which is payable upon a termination of
employment or similar event, shall be payable only where such termination of
employment or similar event would constitute a “separation from service” with
the Corporation and its affiliates under Code Section 409A and the regulations
thereunder.

Section 6. (a) (i) In the event a Traditional-Design Participant described in
Article III, Section 1(a) dies after terminating employment while receiving a
50% joint and survivor annuity, but before receiving the lump sum payment
described in such Section, such Participant’s surviving spouse will receive a
50% annuity from the Participant’s date of death through June of the year
following the Termination Year, and a lump sum payment of the remaining value of
such 50% spousal annuity on or about July 1 of the year immediately following
the Termination Year. If such Participant’s spouse does not survive the
Participant, no further SRIP B Benefit will be payable.

(ii) In the event a Traditional-Design Participant described in Article III,
Section 1(a) dies after terminating employment while receiving a single life
annuity, then the Participant’s dependent children, if any, shall receive a 50%
annuity, divided equally among them, payable until the earlier of age 23 or
June 30 of the year immediately following the Termination Year, and a lump sum
payment of the remaining value of such 50% annuity on or about July 1 of the
year immediately following Termination Year. The lump sum value shall be
calculated based on an annuity payable until the attainment of age 23. If there
is no dependent

 

15



--------------------------------------------------------------------------------

child, then the Participant’s dependent parents, if any, shall receive a 50%
annuity, divided equally among them, payable until the earlier of their
respective deaths or June 30 of the year immediately following the Termination
Year, with a lump sum payment of the remaining value of such 50% annuity on or
about July 1 of the year immediately following the Termination Year. If such
Participant has neither dependent children or dependent parents at the time of
his or her death, no further SRIP B Benefit will be payable.

(iii) If one or more of the multiple recipients receiving the 50% annuity ceases
to be eligible to continue to receive such recipient’s share as the result of
such recipient’s death, or attainment of age 23 in the case of a dependent
child, the remaining recipients shall continue to draw only their respective
shares.

(b) (i) In the event a Traditional-Design Participant described in Article III,
Section 1(b) dies after terminating employment, but before receiving a lump sum
payment, such Participant’s spouse, if such Participant was married at the time
of terminating employment, will receive a lump sum payment of the value of a 50%
annuity on or about July 1 of the year immediately following the Termination
Year. If such Participant’s spouse does not survive the Participant, no further
SRIP B Benefit will be payable.

(ii) In the event such Participant has no spouse at the time of termination, the
lump sum value of a 50% annuity to age 23 shall be paid pro-rata to any
surviving dependent children on or about July 1 of the year following the
Termination Year.

(iii) In the event such Participant has no spouse or dependent children at the
time of termination, the lump sum value of a 50% annuity shall be paid in equal
shares to any surviving dependent parents on or about July 1 of the year
following the Termination Year.

 

16



--------------------------------------------------------------------------------

(iv) In the event such Participant has no spouse, dependent children or
dependent parents at the time of termination, no SRIP B Benefit will be payable.

(c) In the event a Traditional-Design Participant dies while employed by the
Corporation, such Participant’s spouse, if such Participant was married at the
time of death, will receive a 50% annuity from the Participant’s date of death
through June of the year following the Termination Year, and a lump sum payment
of the remaining value of such 50% annuity on or about July 1 of the year
immediately following the Termination Year. If such spouse dies while receiving
the 50% annuity, such annuity will continue to any dependent children, divided
equally among them and payable until the earlier of age 23 or June 30 of the
year immediately following the Termination Year, and a lump sum payment of the
remaining value of such 50% annuity on or about July 1 of the year immediately
following Termination Year. The lump sum value shall be calculated based on an
annuity payable until the attainment of age 23. If one or more of the multiple
recipients receiving the 50% annuity ceases to be eligible to continue to
receive such recipient’s share as the result of such recipient’s death or
attainment of age 23, the remaining recipients shall continue to draw only their
respective shares.

(d) In the event a Traditional-Design Participant dies while employed by the
Corporation and is not married at the time of his or her death, the
Participant’s dependent children, if any, shall receive a 50% annuity, divided
equally among them, payable until the earlier of age 23 or June 30 of the year
immediately following the Termination Year, and a lump sum payment of the
remaining value of such 50% annuity on or about July 1 of the year immediately
following Termination Year. The lump sum value shall be calculated based on an
annuity payable until the attainment of age 23. If there is no dependent child,
the 50% annuity shall be divided and paid in equal shares to any surviving
dependent parent of the deceased

 

17



--------------------------------------------------------------------------------

Participant until the earlier of their respective deaths or June 30 of the year
immediately following the Termination Year, with a lump sum payment of the
remaining value of such 50% annuity on or about July 1 of the year immediately
following the Termination Year. If such Participant has neither dependent
children or dependent parents at the time of his or her death, no further SRIP B
Benefit will be payable.

(e) For the purposes of this Section 6, “dependent children” and “dependent
parent” shall have the same meaning as in the Pension Plan.

(f) In the event an Account-Based Participant dies, either before or after
terminating employment with the Corporation, the spouse of such Participant (or
if no spouse, the designated beneficiary) will receive a lump sum payment of the
value of the Participant’s SRIP B Benefit calculated as described in Article
III, Section 2(b). If such death occurs on or after November 1 of a year and
prior to May 1 of the following year, such lump sum shall be paid on or about
July 1 of that following year. If such death occurs on or after May 1 and prior
to November 1 of a year, such lump sum shall be paid on or about January 1 of
the following year.

Section 7. A Participant who satisfies criteria determined by the Corporation’s
Vice-President Human Resources (a “Designated Participant”), may elect during a
designated period in 2008 to opt out of the standard form of payment described
in Article III, Sections 1(a), 1(b) and 2(a), all of which provide for an
eventual lump sum payment on dates specified in each of those Sections, and
instead elect to receive payment of his or her SRIP B Benefit in the form of
either a single life annuity (with no survivor benefit of any type) or a 50% or
75% joint and survivor annuity with the Designated Participant’s spouse as
beneficiary, determined in each case, in a manner consistent with the provisions
of the Pension Plan. Any such election made by

 

18



--------------------------------------------------------------------------------

a Designated Participant with respect to his or her SRIP B Benefit must be
consistent with the election made by such Designated Participant with respect to
his or her benefits, if any, under the EBP and/or SRIP A. A Designated
Participant’s election to receive payment of his or her SRIP B Benefit in an
annuity form pursuant to this Section shall be valid if, and only if, such
Designated Participant attains age 50 prior to the date of his or her
termination of employment. In the event a Designated Participant terminates
employment prior to attaining age 50, any election made pursuant to this Section
shall not be effective and such Designated Participant’s SRIP B benefit will be
paid at the same time and in the form as the standard form of payment described
in Article III, Sections 1(a), 1(b) and 2(a), as applicable. SRIP B Benefits
payable in an annuity pursuant to a Designated Participant’s valid election
under this Section shall commence as of the first of the month coincident with
or next following such Designated Participant’s termination of employment for
any reason; provided, however, that if such Designated Participant is a
Specified Employee (as such term is defined in Code Section 409A) no annuity
benefits shall be paid during the six month period after the Participant’s
termination of employment (the “Delay Period”), and at the conclusion of the
Delay Period any annuity benefits which would otherwise have been paid during
the Delay Period shall be paid in a single sum which shall include interest at
the interest rate used for determining Actuarial Equivalence, as then in effect
under the Pension Plan. In the event a Designated Participant made a valid
election to receive payment of his or her SRIP B Benefit in the form of a joint
and survivor annuity and has no spouse at the time payment of his or her SRIP B
Benefit commences, such Designated Participant’s SRIP B Benefit shall be paid in
the form of a single life annuity. In addition, in the event a Designated
Participant commenced payment of his or her SRIP B Benefit in the form of a
joint and survivor annuity with his or her spouse as beneficiary and is

 

19



--------------------------------------------------------------------------------

predeceased by his or her spouse, the Designated Participant’s SRIP B Benefit
shall be increased prospectively to eliminate the cost of the survivor benefit.
Notwithstanding any provision in this Plan to the contrary, a Designated
Participant may include a Traditional-Design Participant who terminated
employment in 2008 and commenced payment of his or her SRIP B Benefit in an
annuity form pursuant to Article III, Section 1(a) and, in such case, SRIP B
Benefits payable pursuant to such a Designated Participant’s election under this
Section shall be paid in the elected annuity form for the Participant’s life
expectancy or the life expectancies of such Participant and his or her spouse,
as applicable, with no eventual lump sum payment.

ARTICLE IV

Miscellaneous

Section 1. (a) The Corporation, by action of its Board of Directors (the
“Board”) (or, for amendments with no incremental cost or increase to benefits,
by action of the Corporation’s Vice-President, Human Resources), may amend this
Plan at any time, but any such amendment shall not adversely affect the rights
of any Participant, spouse or beneficiary then receiving benefits under this
plan, or the vested rights of any Participant.

(b) The Board may terminate this Plan at any time and distribute all SRIP B
Benefits so long as such termination and distribution meets (i), (ii) or
(iii) below:

(i) The termination and distribution takes place within 12 months of the
Corporation’s corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), and the
deferred amounts are included in Participants’ gross incomes in the earliest of
(x) the taxable year in which the amount is actually received, or (y) the latest
of the following (I) the calendar year in which

 

20



--------------------------------------------------------------------------------

the Plan termination and liquidation occurs; (II) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(III) the first calendar year in which the payment is administratively
practicable;

(ii) The termination and distribution is pursuant to irrevocable action taken by
the Corporation within 30 days before, or 12 months following, a Change in
Control, provided that all other plans that allow employees to make
non-qualified deferrals that are aggregated with this Plan are terminated and
liquidated such that all deferred compensation under the terminated plans and
this Plan is paid out within 12 months of the date the Corporation takes all
necessary action to terminate and liquidate the plans; or

(iii) The Corporation’s determination to terminate and liquidate the Plan does
not occur proximate to a downturn in the financial health of the Corporation,
the Corporation terminates and liquidates all plans that would be aggregated
with this plan if the Participants in the Plan had deferrals of compensation
under the other plans, no distributions under the Plan are made within 12 months
of the date the Corporation takes all necessary action to irrevocably terminate
and liquidate the Plan (other than making payments that would be made regardless
of whether the action to terminate and liquidate the plan had occurred), and
payments are made within 24 months of the date the Corporation takes all action
to irrevocably terminate and liquidate the plan.

 

21



--------------------------------------------------------------------------------

Section 2. Except to the extent required by law or pursuant to a domestic
relations order (as defined in Code Section 414(p)(1)(B) or a successor
section), no assignment of the rights and interests of a Participant or survivor
under this plan will be permitted nor shall such rights be subject to attachment
or other legal processes for debts.

Section 3. If the Compensation and Management Development Committee of the Board
(the “Committee”) determines, after a hearing, that a Participant who is
eligible to receive or is receiving SRIP B Benefits hereunder has engaged in any
activities which, in the opinion of the Committee, are detrimental to the
interests of, or are in competition with, the Corporation or any of its
subsidiaries, such benefits shall thereupon be terminated.

Section 4. The Corporation may satisfy all or any part of its obligation to
provide benefits hereunder by purchasing, and distributing to a Participant or
survivor, an annuity from an insurance carrier to provide such benefits. The
Corporation shall be relieved of any obligation it might otherwise have under
this Plan to the extent such benefits were provided to the Participant or
survivor through an annuity purchased by Union Carbide Corporation.

Section 5. The Committee shall have full discretionary authority to interpret
and construe the Plan and shall supervise the administration and interpretation
of the Plan, establish administrative regulations to further the purpose of the
Plan and take any other action necessary to the proper operation of the Plan.
The Committee may delegate to one or more of its members or any other person,
the right to act on its behalf in any matter connected with the administration
of the Plan and has delegated authority for the Plan’s day-to-day administration
to the Corporation’s Human Resources Department. All decisions and acts of the
Committee or its designee shall be final and binding upon all Participants,
their beneficiaries and all other persons.

 

22



--------------------------------------------------------------------------------

Section 6. The titles given herein to Sections and subsections are for reference
only and are not to be used to interpret the provisions of the Plan.

Section 7. All questions pertaining to construction, regulation, validity and
effect of the provisions of this Plan shall be determined in accordance with
Connecticut law.

Section 8. The Corporation is not required to, and will not, for purposes of
funding the Plan, segregate any monies from its general funds, create any
trusts, or make any special deposits, and the right of a Participant or any
other person to receive benefits under the Plan shall be no greater than the
right of an unsecured general creditor of the Corporation.

Section 9. This Plan is intended to constitute a “nonqualified deferred
compensation plan” within the meaning on Code Section 409A(d)(1), and is to be
construed and administered in a manner consistent therewith.

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan, the
Corporation has caused this instrument to be signed by its duly authorized
officer this      day of December, 2008.

 

PRAXAIR, INC. By:  

 

 

Sally Savoia

Vice President, Human Resources

 

23